Citation Nr: 1133145	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-19 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a left hip disability

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for fibromyalgia.

9.  Entitlement to service connection for a right shoulder disability 

10.Entitlement to service connection for a bilateral hand disability.

11.  Entitlement to service connection for a right foot disability.

12.  Entitlement to a rating in excess of 30 percent for service-connected left shoulder disability.

13.  Entitlement to a compensable rating for service-connected sinusitis.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to August 1974.   

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that the May 2007 rating decision denied service connection for a right shoulder disability, bilateral hand disability, and right foot disability.  In his substantive appeal, the Veteran did not indicate that he was appealing those issues.  The RO, however, certified all the above claims as being on appeal and the Veteran's representative submitted argument on those claims to the Board.  As the RO has taken actions to indicate to the Veteran that the issues are on appeal and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived and the issues remain in appellate status.  Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).

By history, it is noted that in July 2002, the Oakland RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal the determination; thus, it became final.  In June 2006, the RO received an informal claim to reopen the matters.  Although the Oakland RO reopened the claims of entitlement to service connection for bilateral hearing loss and tinnitus in the May 2007 rating decision, the Board is required to consider whether new and material evidence had been presented, and then if so, the merits of the claim can be considered.  Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues are as phrased on the title page of the decision.

In April 2009, the Veteran submitted additional evidence without an accompanying waiver of RO review.  Because the additional evidence is not pertinent to the claims to reopen, such evidence does not preclude a decision by the Board at this time.  See 38 C.F.R. § 19.37 (2010).

The issues of entitlement to a rating in excess of 30 percent for service-connected left shoulder disability, a compensable rating for sinusitis, and service connection for hearing loss, tinnitus, a left hip disability, a right ankle disability, a left ankle disability, a neck disability, a right shoulder disability, a right foot disability, a bilateral hand disability, fibromyalgia, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was previously denied by the RO in a July 2002 rating decision.  The appellant was notified of the decision, but did not perfect an appeal of the decision.

2.  Evidence submitted subsequent to the final July 2002 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

3.  Service connection for tinnitus was previously denied by the RO in a July 2002 rating decision.  The appellant was notified of the decision, but did not perfect an appeal of the decision.

4.  Evidence submitted subsequent to the final July 2002 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2010).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The July 2002 rating decision that denied the claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2010).

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Given the favorable decision to reopen the claims for entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

Legal Criteria

In general, a claim which has been denied and not appealed may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that the Secretary shall reopen a claim and review the former disposition of the claim if new and material evidence is presented or secured with respect to a claim which has been disallowed.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

A July 2002 rating decision denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  At the time of the initial denial, the RO found that the Veteran did not have hearing loss and tinnitus, and the claims were denied.

The pertinent evidence received since the July 2002 rating decision includes VA treatment records dated from 2004 through 2009 and a VA audiological examination report dated in July 2006 with an addendum dated in April 2007.  The VA audiological examination report and addendum indicate that the Veteran currently has tinnitus.  The pertinent evidence received since the July 2002 rating decision also includes a February 2007 private audiologist's opinion indicating that the Veteran has hearing loss and tinnitus attributed to acoustic trauma caused by jet engines.  

The VA examination report and addendum and February 2007 private treatment report, which are presumed to be credible for the purpose of this analysis, are new and material.  This evidence was not previously of record and, together, suggests that the Veteran currently has hearing loss and tinnitus.  These facts were not established by the evidence previously of record.  Accordingly, new and material evidence has been presented to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.


ORDER

New and material evidence having been obtained, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been obtained, the claim of entitlement to service connection for tinnitus is reopened.


REMAND

The Board may only consider independent medical evidence in support of its findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Left shoulder disability

The Board finds that the Veteran should be afforded an additional VA examination to determine the severity of his left shoulder disability.  Review of the record shows that the Veteran was afforded a VA examination in July 2006.  Since then, the Veteran has complained of having little movement in his left arm and loss of strength, endurance, and range of motion due to repetitive motion.  See February 2008 notice of disagreement (NOD).  Thus, a new examination is needed to determine the severity of the left shoulder disability.  

Sinusitis

The Board finds that the Veteran should be afforded an additional VA examination to determine the severity of his sinusitis.  During the July 2006 VA examination, the Veteran was noted to have chronic sinusitis.  Although there was tenderness, the examiner reported no evidence of active disease at that time.  According to the February 2008 NOD, the Veteran reported experiencing incapacitating episodes about six times per year and having non-incapacitating episodes in between major episodes.  Given the Veteran's complaints of worsening, additional examination is needed.  

Hearing loss 

Regarding this claim, it must be determined if the Veteran has a current hearing loss disability.  Impaired hearing is considered a disability for VA purposes when: the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran was afforded a VA audiological examination in July 2006.  He was not diagnosed as having bilateral hearing loss based the audiological testing conducted.  However, the July 2006 examination report and April 2007 addendum do not reflect the criteria for hearing loss as defined in 38 C.F.R. § 3.385.  Specifically, the auditory thresholds at the 500 Hertz frequency were not reported.  Thus, the July 2006 VA audiological examination is inadequate.  Accordingly, remand is required for a new examination and etiological opinion.

Tinnitus

Because the Veteran's claim for service connection for bilateral hearing loss is being remanded, and because adjudication of this claim may impact adjudication of the Veteran's tinnitus claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Thus, the Veteran's claim for service connection for tinnitus must also be remanded.

Fibromyalgia

Regarding this claim, the Board finds that remand is necessary because there is not sufficient evidence to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2010).  The Veteran has asserted that his fibromyalgia is caused by stress and trauma in service.  He has also asserted that it is secondary to his service-connected PTSD.  A review of the Veteran's service treatment records reflects that the Veteran sought treatment for complaints of pain in multiple areas.  (It should be noted that service connection has separately been established for a left shoulder disability.) With regard to a current disability, the Board notes that according to VA treatment records dated back to July 1997, he was diagnosed with fibromyalgia.  Given that the Veteran has a current diagnosis of fibromyalgia and that service treatment records support his assertions that he sought treatment for joint pain during active duty service, the Board finds that a VA examination is necessary for a proper assessment of the Veteran's claim, to include whether this fibromyalgia was incurred in service or was caused or aggravated by his service-connected PTSD. 



Left and right ankle disabilities

The Board finds that the February 2009 VA examination report is unclear regarding whether the Veteran currently has a left or right ankle disability.  The report lists right ankle sprain/strain and left ankle sprain/ strain as diagnoses, but the examiner reports good function and range of motion at the present regarding both ankles.  Furthermore, an x-ray report of the right ankle includes the impression of mild osteopenia with mild hypertrophic degenerative changes.  Thus, the 2009 VA examination report regarding the ankles is inadequate, and additional examination and opinion are needed to clarify whether the Veteran has a current disability of the right and/or left ankle and the etiology of any diagnosed disability.  

Left hip disability

Regarding the claim for service connection for a left hip disability, the Board finds that it is inextricably intertwined with the claims for service connection for a right and left ankle disability and is remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Veteran contends that his left hip disability is secondary to his current bilateral ankle problems.  See February 2008 NOD.  Thus, any decision on the issues of whether a right and/or left ankle disability is related to service will impact the resolution of this issue.  Accordingly, remand is required. 

Right shoulder

Regarding this claim, the Board finds that remand is necessary because there is not sufficient evidence to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2010).  VA and private treatment records reflect that the Veteran has complained on varying joint pain.  An April 1995 private treatment record shows a diagnosis of right trapezius strain.  A May 2005 private treatment report indicates that, after being involved in a motor vehicle accident, the Veteran complained of a constant varying ache in his central posterior neck that radiates into his upper trapezius area.  The Veteran contends that his right shoulder pain is a result of work during active duty.  Remand is required for an examination and etiological opinion.

Bilateral hand disability

Regarding this claim, the Board finds that remand is necessary because there is not sufficient evidence to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2010).  Private treatment records reflect that the Veteran was diagnosed with osteoarthritis of the hands in February 1998.  Remand is required for an examination and etiological opinion.

Right foot disability

Regarding this claim, the Board finds that remand is necessary because there is not sufficient evidence to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2010).  According to a May 1995 private treatment report, the Veteran reported a history of bilateral foot surgeries in the 1980's.  Remand is required for an examination and etiological opinion.

Low back disability

Regarding this claim, the Board finds that remand is necessary because there is not sufficient evidence to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2010).  The Veteran has a diagnosis of lumbar degenerative disc disease according to various private treatment records back to December 1997 through a January 2009 VA treatment report.  The Veteran claims that his low back disability is a result of his boom operator duties in service.  Remand is required for an examination and etiological opinion.

Neck disability

Remand is also required to obtain an addendum to the February 2009 VA medical examination report regarding the Veteran's claim for a cervical spine disability so that the examiner may take into account any additional records obtained.  Specifically, additional evidence submitted in April 2009 relates to the Veteran's cervical spine disability.  A probative examination occurs only when the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

In addition, remand is required for RO consideration of newly submitted evidence. Additional pertinent evidence received by the Board that has not already been considered by the RO must be referred to the RO for consideration unless there has been a waiver of such consideration.  38 C.F.R. § 20.1304(c) (2010).  As noted above, in April 2009, the Veteran sent in additional pertinent evidence, including a VA treatment records and private treatment records.  He did not submit a waiver of RO adjudication.  Accordingly, remand is required for initial RO consideration.

The RO should also take the opportunity to obtain relevant VA outpatient treatment records from February 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of the Veteran's treatment from February 2009 from the appropriate VA medical facilities.

2.  After associating with the claims folder any pertinent outstanding records, schedule the Veteran for a VA orthopedic examination to evaluate his left shoulder disability.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  As to the left shoulder disability, the examiner should indicate range of motion in degrees.  The examiner should indicate if there is fibrous union, nonunion, or loss of head of the humerous, if there is limitation of motion to 25 degrees from the side, or if there is ankylosis.  

In accordance with the guidance from the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), the examination report should address any weakened movement of the left shoulder, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up that fact should be so stated along with a rationale for this finding.  

3.  After associating with the claims folder any pertinent outstanding records, schedule the Veteran for a VA examination to assess the current severity of his sinusitis.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner should note the presence of allergic or vasomotor rhinitis; polyps; the number of incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; and the number of episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

4.  After associating with the claims folder any pertinent outstanding records, return the claims folder to the VA examiner who conducted the Veteran's February 2009 VA examination to provide an addendum to this examination report regarding the Veteran's claimed neck disability.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  After review of the claims file, including evidence added to the record since the February 2009 VA examination report, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that any cervical spine disability is medically related to in-service duties, as alleged.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

5.  If, and only if, the VA examiner who conducted the Veteran's February 2009 VA examination is not available, then schedule the Veteran for appropriate VA examination to determine the current nature and etiology of any cervical spine disability.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All appropriate testing, to include range of motion testing (in degrees), should be conducted.  The examiner should identify all disabilities affecting the Veteran's cervical spine.  With respect to each diagnosed disability, the examiner should be asked to render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that any current cervical spine disability is medically related to in-service duties, as alleged.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

6.  After associating with the claims folder any pertinent outstanding records, provide the Veteran with an appropriate examination to determine the nature and etiology of any current lumbar spine disability.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  With respect to each diagnosed disability of the lumbar spine, the examiner should be asked to render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that any current lumbar spine disability is medically related to service.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

7.  After associating with the claims folder any pertinent outstanding records, provide the Veteran with an appropriate examination to determine the existence and etiology of any right and left ankle disabilities.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether there is a current disability of the right and/or left ankle.  If the examiner finds that there is a disability, then the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that any right and/or left ankle disability is medically related to in-service injury, as alleged, to include in-service ankle sprain.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

8.  After associating with the claims folder any pertinent outstanding records, provide the Veteran with an appropriate examination to determine the approximate onset date and/or etiology of the Veteran's fibromyalgia.  The claims file should be provided to the appropriate examiner for review and the examiner should note that it has been reviewed.  Following a review of the relevant evidence in the claims file, eliciting a history directly from the Veteran, appropriate clinical evaluation, and any tests that are deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's fibromyalgia began during service or is otherwise linked to any incident of service.

In the alternative, the examiner should opine as to whether it is at least as likely as not that any current fibromyalgia is caused or aggravated by the Veteran's service-connected PTSD.  If the Veteran's service-connected PTSD aggravated or contributed to or accelerated any pathologic process of fibromyalgia, the examiner should indicate the degree of disability of the fibromyalgia before it was aggravated and the current degree of disability.

9.  After associating with the claims folder any pertinent outstanding records, schedule the Veteran for a VA audiological examination to determine if the Veteran has a current hearing loss disability pursuant to 38 C.F.R. § 3.385 and, if so, whether such hearing loss is related to the Veteran's active duty service.  The claims file should be provided to the appropriate examiner for review and the examiner should note that it has been reviewed.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted. The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss and/or tinnitus had its onset during active service or is related to any in-service disease, event, or injury, including any claimed noise exposure.  In providing this opinion, the examiner should acknowledge the lay evidence of record regarding such exposure, as well as the Veteran's reports of a continuity of symptomatology since service.  In providing this opinion, the examiner should also take into account the Veteran's previous audiometric examinations and opinions, and attempt to reconcile any inconsistencies with his own audiometric findings.

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

10.  After associating with the claims folder any pertinent outstanding records, provide the Veteran with an appropriate examination to determine the nature and etiology of any current right shoulder disability.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  With respect to each diagnosed disability of the right shoulder, the examiner(s) should be asked to render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that any current right shoulder disability is medically related to service.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

11.  After associating with the claims folder any pertinent outstanding records, provide the Veteran with an appropriate examination to determine the nature and etiology of any current bilateral hand disability.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  With respect to each diagnosed hand disability, the examiner(s) should be asked to render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that any current hand disability is medically related to service.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

12.  After associating with the claims folder any pertinent outstanding records, provide the Veteran with an appropriate examination to determine the nature and etiology of any current right foot disability.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  With respect to each diagnosed disability of the right foot, the examiner should be asked to render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that any current right foot disability is medically related to service.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

13.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


